ee y department of the treasury internal_revenue_service p o box irs cincinnati oh release number release date uil code date date employer id number contact person id number contact telephone number form you must file tax years all dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 letter rev catalog number 47635z sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 a other than c redacted letter final adverse determination under sec_501 other than c - no protest letter rev catalog number 47635z department of the treasury internal_revenue_service rs p o box i cincinnati oh legend t state u date v name w dollars amounts x percent number dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code irc sec_501 we determined that you don’t qualify for exemption under sec_501 this letter explains the reasons for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you were incorporated in the state of t on u per your articles of incorporation you were formed to serve members engaged in the accounting profession and its related disciplines you are a membership_organization consisting of any organization engaged in providing accounting services one of your activities is the provision of management consulting services to your member accounting businesses the consulting services will focus on owners of small accounting business and will consist of a one -time free consultation which includes access to your web-based tools after the initial consultation you will charge fees beginning in the range of w dollars per quarter per full time equivalent employee the services will be tailored to the specific needs of each accounting business letter rev catalog number 47628k emma your revenue is derived from fees from management consulting services and membership fees furthermore over x percent of your revenue is from these fees the only expenses you listed are for salaries and payroll_taxes incurred from your provision of these management consulting services your form_1024 application lists v as your only governing body member your articles of incorporation state the number of your directors shall be one which may be increased pursuant to your bylaws they further state that v is the director who shall act until the first meeting or until the successor is duly chosen and qualified finally you indicated that you will engage in non-exempt activities such as providing accounting consulting services as a means to train and foster development law sec_501 of the internal_revenue_code_of_1986 provides exemption from federal_income_tax for business_leagues not organized for profit and no part of the net_earnings of which inure to the benefit of any private_shareholder_or_individual sec_1_501_c_6_-1 states that a business league is an association of persons having some common business_interest the purpose of which is to promote such common interest and not to engage ina it is an organization of the same general class as a regular business of a kind ordinarily carried on for profit chamber of commerce or board_of trade thus its activities should be directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons an organization whose purpose is to engage in a regular business of a kind ordinarily carried on for profit even though the business is conducted on a cooperative basis or produces only sufficient income to be self-sustaining is not a business league in 136_f2d_435 the court denied exemption as a business league the organization was an apartment owners’ association which regularly carried on a business of a kind ordinarily conducted for profit and performed particular services for individual persons these services consisted of acting as a clearing house for information about tenants including the operation of apartment houses and about the legislation affecting the business gave council and advice to its members and did what it could to promote their welfare secured information about prices for necessary goods for the apartments and represented its members in labor disputes and negotiations the court held the organizations primary activity was one of a business regularly carried on for profit and the organization performs particular services for individual persons there is no showing that business done or the activities described were merely incidental to the organization’s total activities application of law you are not described in sec_501 of the code for example you are primarily providing management consulting services to your small_business members tailored toward their particular business for a fee your revenue is primarily derived from these fees and your expenses are primarily incurred through the provision of these consulting services this shows you are providing particular services for members and consequently precludes you from exemption under sec_501 of the code you are also not described in sec_1 c you state that that you will engage in non- exempt_activities which consists of offering tailored accounting consulting services for a fee as a means to train and foster development however the facts that over x percent of your revenue is derived from these fees and letter rev catalog number 47628k the only expenses described are for the provision of these services indicate you are engaging in a regular business this disqualifies you from qualifying under sec_501 of the code like this organization you provide management consulting services tailored to members for a fee these you are like the organization in 136_f2d_435 services are also characteristic of a business ordinarily carried on for profit therefore you are not promoting the general business conditions of the industry as a whole and fail to qualify under sec_501 of the code conclusion your activities are not directed to the improvement of business conditions of one or more lines of businesses or any other purpose defined in sec_501 of the code rather your activities consist of rendering particular services to members and have characteristics of a business ordinarily carried on for profit therefore you fail to qualify under sec_501 of the code if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements if you don't agree you have a right to protest if you don’t agree with our proposed adverse determination to do so send us a protest within days of the date of this letter you must include your name address employer_identification_number ein and a daytime phone number a statement of the facts law and arguments supporting your position a statement indicating whether you are requesting an appeals_office conference the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative the following declaration for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i have examined this request or this modification to the request including accompanying documents and to the best of my knowledge and belief the request or the modification contains all relevant facts relating to the request and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if they haven’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney letter rev catalog number 47628k we'll review your protest statement and decide if you gave us a basis to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t given us a basis for reconsideration we'll send your case to the appeals_office and notify you you can find more information in publication how to appeal an irs decision on tax-exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court later because the law requires that you use the irc administrative process first sec_7428 where to send your protest send your protest form_2848 if applicable and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance mail stop p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street mail stop cincinnati oh you can also fax your protest and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that they received it you can get the forms and publications mentioned in this letter by visiting our website at www irs gov forms- pubs or by calling 800-tax-form if you have questions you can contact the person listed at the top of this letter contacting the taxpayer_advocate_service the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or if you’ve tried but haven’t been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call sincerely stephen a martin director exempt_organizations rulings and agreements letter rev catalog number 47628k
